COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00151-CV


John McCracken                            §    From the 342nd District Court

                                          §    of Tarrant County (342-250974-11)

v.                                        §    October 2, 2014

                                          §    Opinion by Justice Dauphinot

MonoSol RX, LLC                           §    Concurrence by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellee MonoSol RX, LLC shall pay all costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Ann Dauphinot